

SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release (this "Agreement") is made as of
December 1, 2015 by and between JEFFREY G. REA ("Executive") and STOCK BUILDING
SUPPLY HOLDINGS, INC. (the "Company"). For good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:


1.Termination of Employment. The parties agree that Executive's employment with
the Company and all of its affiliates is terminated effective as of December 1,
2015 (the "Termination Date"). For the purposes of calculating any benefits due
to Executive under this Agreement, the parties agree that Executive's
termination constitutes a resignation by Executive "For Good Reason" and
pursuant to a "Change in Control" as those terms are defined in Amended and
Restated Employment Agreement dated October 9, 2014, as amended by Amendment to
Employment Agreement dated June 2, 2015 by and between the Company and Executive
(the "Employment Agreement").
2.Payments Due to Executive. Not later than the Company's next regularly
scheduled payday after the Termination Date, the Company will pay Executive: (a)
his accrued but unpaid Base Salary through the Termination Date, and (b)
$18,846.10, which is the Executive's amount of accrued and unused vacation as of
the date hereof. Other than as expressly set forth in this Section, Executive is
not entitled to any consulting fees, wages (other than Executive's 2015
management incentive plan incentive award and the special cash payment of $1
million payable upon the Termination Date as approved by the compensation
committee of the Board of Directors on November 19, 2015), accrued vacation pay,
benefits or any other amounts with respect to his employment through the
Termination Date.


3.Accelerated Vesting. Pursuant to Section 3.4(a)(iii) of the Employment
Agreement, the Company will accelerate the vesting of all of Executive's
outstanding and unvested stock options, stock appreciation rights, restricted
stock units or shares, performance stock units or any other equity compensation
award previously made to Executive.


4.Business Expenses. The Company agrees to reimburse Executive for reasonable
business expenses incurred prior to the date hereof provided the expenses (a)
were incurred in accordance with the Company's normal policies and practices and
(b) are submitted no later than December 31, 2015.


5.Severance Benefits and Continuing Health Insurance Coverage. In consideration
of Executive's execution and non-revocation of this Agreement, the Company
agrees as follows:


(a)The Company shall pay Executive $4,350,000, which pursuant to Section
3.4(a)(i) of the Employment Agreement is an amount equal to the product of (i)
3.0 and (ii) the sum of (x) the highest annual Base Salary rate for Executive in
effect over the prior two (2) years and (y) the highest amount of Executive's
Target Bonus or Annual Cash Bonus actually paid over the prior two
(2) years, whichever is greater, which total payment shall be paid to Executive
on a salary continuation basis according to the Company's normal payroll
practices over the 18 month period following the Termination Date, but in no
event less frequently than monthly.






--------------------------------------------------------------------------------





(b)For so long as Executive serves as a member of the board of directors of the
Company following the Termination Date, and subject to Executive's continued
copayment of premiums at the same level and cost to the Executive as if the
Executive were an employee of the Company (excluding, for purposes of
calculating cost, an employee's ability to pay premiums with pre-tax dollars),
the Company shall provide participation in the Company's group health plan and
ArmadaCare executive health reimbursement plan (the "ArmadaCare Plan") in each
case to the extent permitted by applicable law and the terms of such plan. Upon
termination of Executive's service as a director of the Company, and subject to
(i) Executive's timely election of continuation coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended ("COBRA"), and (ii)
Executive's continued copayment of premiums at the same level and cost to the
Executive as if the Executive were an employee of the Company (excluding, for
purposes of calculating cost, an employee's ability to pay premiums with pre-tax
dollars), the Company shall provide continued participation in the Company's
group health plan (to the extent permitted under applicable law and the terms of
such plan) which covers the Executive (and the Executive's eligible dependents)
for a period of 18 months (collectively, the "COBRA Benefits"), provided that
the Executive is eligible and remains eligible for COBRA coverage. The Company
shall pay or reimburse Executive for the incremental cost of Executive's
participation in the Company's group health plan and ArmadaCare Plan as
described in this Section 5(b) (over and above the customary employee copayment
or contribution), for a total period not to exceed eighteen (18) months
following the Termination Date, whether Executive is participating in such plans
as a Director or pursuant to an election under COBRA. The Company may modify its
obligation under this Section 6(b) to the extent reasonably necessary to avoid
any penalty or excise taxes imposed on it in connection with the continued
payment of premiums by the Company under the Patient Protection and Affordable
Care Act of 2010, as amended or the Internal Revenue Code of 1986, as amended,
provided that such modification preserves, to the greatest extent possible, the
economic intent of this provision. The parties agree that all amounts paid or
reimbursed by the Company for premiums with respect to Executive's participation
in the Company's group health plans and ArmadaCare Plan from and after the
Termination Date, whether as a direct participant or pursuant to an election
under COBRA, shall be reported as taxable income to Executive.


6.
General Release.



(a)Executive, on behalf of Executive, his heirs, executors, personal
representatives, administrators and assigns, irrevocably, knowingly and
unconditionally releases, remises and discharges the Company, its parents, all
current or former affiliated or related companies of the Company and its parent,
partnerships, or joint ventures, and, with respect to each of them, all of the
Company's or such related entities' predecessors and successors, and with
respect to each such entity, its officers, directors, managers, executives,
equity holders, advisors and counsel (collectively, the "Company Parties") from
any and all actions, causes of action, charges, complaints, claims, damages,
demands, debts, lawsuits, rights, understandings and obligations of any kind,
nature or description whatsoever, known or unknown (collectively, the "Claims"),
arising out of or relating to the Executive's employment with the Company and/or
the separation of Executive from the Company.


(b)This general release of Claims by Executive includes, without limitation, (i)
all Claims based upon actions or omissions (or alleged actions or omissions)
that have occurred up to and including the date of this Agreement, regardless of
ripeness or other limitation on immediate pursuit of any Claim in the absence of
this Agreement; (ii) all Claims relating to or




2

--------------------------------------------------------------------------------





arising out of Executive's employment with and separation from the Company;
(iii) all Claims (including Claims for discrimination , harassment, and
retaliation) arising under any federal, state or local statute, regulation,
ordinance, or the common law, including without limitation, Claims arising under
Title VII of the Civil Rights Act of 1964, the Americans With Disabilities Act,
the Age Discrimination in Employment Act, as amended, the Family and Medical
Leave Act and the Executive Retirement Income Security Act of 1974, the Civil
Rights Act of 1991, the Equal Pay Act, the Fair labor Standards Act, 42 U.S.C. §
1981, and any other federal or state law, local ordinance or common law
including for wrongful discharge, breach of implied or express contract,
intentional or negligent infliction of emotional distress, defamation or other
tort; and
(iv) all Claims for reinstatement, attorney's fees, interest, costs, wages or
other compensation.


(c)Executive agrees that there is a risk that each and every injury which he may
have suffered by reason of his employment relationship might not now be known,
and there is a further risk that such injuries, whether known or unknown at the
date of this Agreement, might become progressively worse, and that as a result
thereof further damages may be sustained by Executive; nevertheless, Executive
desires to forever and fully release and discharge the Company Parties, and he
fully understands that by the execution of this Agreement no further claims for
any such injuries may ever be asserted.


(d)This general release does not release any Claim that relates to: (i)
Executive's right to enforce this Agreement; (ii) any rights Executive may have
to indemnification from personal liability or to protection under any insurance
policy maintained by the Company, including without limitation any general
liability, EPLI, or directors and officers insurance policy or any contractual
indemnification agreement; (iii) Executive's right, if any, to government­
provided unemployment and worker's compensation benefits; or (iv) Executive's
rights under any Company Executive benefit plans (i.e. health, disability or
retirement plans), which by their explicit terms survive the termination of
Executive's employment; or (v) any Claims which by law cannot be released.


(e)Executive agrees that the consideration set forth in Paragraphs 3 and 5 above
shall constitute the entire consideration provided under this Agreement, and
that Executive will not seek from the Company Parties any further compensation
or other consideration for any claimed obligation, entitlement, damage, cost or
attorneys' fees in connection with the matters encompassed by this Agreement.


(f)Executive understands and agrees that if any facts with respect to this
Agreement or Executive's prior treatment by or employment with the Company are
found to be different from the facts now believed to be true, Executive
expressly accepts, assumes the risk of, and agrees that this Agreement shall
remain effective notwithstanding such differences. Executive agrees that the
various items of consideration set forth in this Agreement fully compensate for
said risks, and that Executive will have no legal recourse against the Company
in the event of discovery of a difference in facts.


(g)Executive agrees to the release of all known and unknown claims, including
expressly the waiver of any rights or claims arising out of the Federal Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq. ("ADEA''), and in
connection with such waiver of




3

--------------------------------------------------------------------------------





ADEA claims, and as provided by the Older Worker Benefit Protection Act,
Executive understands and agrees as follows:


i.
Executive has the right to consult with an attorney before signing this
Agreement, and is hereby advised to do so;



ii.
Executive shall have a period of forty-five (45) days from the Termination Date
(or from the date of receipt of this Agreement if received after the Termination
Date) in which to consider the terms of the Agreement (the "Review Period").
Executive may at his option execute this Agreement at any time during the Review
Period. If the Executive does not return the signed Agreement to the Company
prior to the expiration of the 45 day period, then the offer of severance
benefits set forth in this Agreement shall lapse and shall be withdrawn by the
Company;



iii.
Executive may revoke this Agreement at any time during the first seven (7) days
following Executive's execution of this Agreement, and this Agreement and
release shall not be effective or enforceable until the seven-day period has
expired. Notice of a revocation by the Executive must be made to the designated
representative of the Company (as described below) within the seven (7) day
period after Executive signs this Agreement. If Executive revokes this
Agreement, it shall not be effective or enforceable. Accordingly, the
"Termination Date" of this Agreement shall be on the eighth (8th) day after
Executive signs the Agreement and returns it to the Company, and provided that
Executive does not revoke the Agreement during the seven (7) day revocation
period;



In the event Executive elects to revoke this release pursuant to Section 6(g)iii
above, Executive shall notify Company by hand-delivery, express courier or
certified mail, return receipt requested, within seven (7) days after signing
this Agreement to: ATTN: General Counsel, Legal Department, Stock Building
Supply Holdings, Inc., 8020 Arco Corporate Drive, Suite 400, Raleigh, North
Carolina 27617. In the event that Executive exercises his or her right to revoke
this release pursuant to Section 6(g)iii above, any and all obligations of
Company under this Agreement shall be null and void. Executive agrees that by
signing this Agreement prior to the expiration of the forty-five (45) day period
he has voluntarily waived his right to consider this Agreement for the full
forty-five (45) day period.


EXECUTIVE AGREES THAT THE CONSIDERATION RECEIVED BY HIM OR HER UNDER THIS
AGREEMENT, INCLUDING THE PAYMENTS DESCRIBED ABOVE, IS IN FULL AND COMPLETE
SATISFACTION OF ANY CLAIMS THAT EXECUTIVE MAY HAVE, OR MAY HAVE HAD, ARISING OUT
OF EXECUTIVE'S EMPLOYMENT WITH COMPANY (INCLUDING FOR THE AVOIDANCE OF DOUBT,
ALL OF ITS SUBSIDIARIES OR AFFILIATES) OR THE TERMINATION OF THAT EMPLOYMENT, UP
TO THE DATE OF EXECUTION OF THIS AGREEMENT. EXECUTIVE ACKNOWLEDGES THAT HE
UNDERSTANDS THAT, BY ENTERING INTO THIS AGREEMENT, HE NO LONGER HAS THE RIGHT TO
ASSERT ANY CLAIM OR LAWSUIT OF ANY KIND ATTEMPTING TO RECOVER MONEY OR ANY OTHER




4

--------------------------------------------------------------------------------





REILEF AGAINST THE COMPANY PARTIES FOR ACTS OR INJURIES ARISING OUT OF
EXECUTIVE'S FORMER EMPLOYMENT BY COMPANY (INCLUDING FOR THE AVOIDANCE OF DOUBT,
ALL OF ITS SUBSIDIARIES OR AFFILIATES) OR THE
TERMINATION OF THAT EMPLOYMENT. Such claims further include any claims Executive
may have pursuant to an internal grievance procedure at Company (including for
the avoidance of doubt, all of its subsidiaries or affiliates). Executive does
not waive any rights or claims that may arise after the date this Agreement is
executed.


7.General Release by the Company. The Company and its affiliates, subsidiaries,
and assigns hereby knowingly and unconditionally release, remise and discharge
Executive and his heirs, from any and all actions, causes of action, charges,
complaints, claims, damages, demands, debts, lawsuits, rights, understandings,
and obligations of any kind, nature or description whatsoever, known or unknown
arising from or relating to Executive's employment with the Company and/or
Executive's separation from the Company; provided, however, that the parties
agree the General Release provided in this Section 7 shall not release any of
the following: (a) any action to enforce this Agreement, (b) any act of
embezzlement or similar material violation of law as determined by a court of
law, or (c) the confidentiality obligations set forth in Section 4.1 of the
Employment Agreement and/or the Covenants Not to Engage in Certain Acts provided
in Section 5 of the Employment Agreement, which are incorporated into and made
part of this Agreement by reference.


8.Review of Agreement; No Assignment of Claims. Executive represents and
warrants that he (a) has carefully read and understands all of the provisions of
this Agreement and has had the opportunity for it to be reviewed and explained
by counsel to the extent Executive deems it necessary, (b) is voluntarily
entering into this Agreement, (c) has not relied upon any representation or
statement made by the Company or any other person with regard to the subject
matter or effect of this Agreement, (d) has not transferred or assigned any
Claims and
(e) has not filed any complaint or charge against any of the Company Parties
with any local, state, or federal agency or court.


9.No Claims. Each party represents that it has not filed any Claim against the
other Party with any state, federal or local agency or court and that it will
not file any Claim at any time regarding the matters covered by this Agreement;
provided, however, that nothing in this Agreement shall be construed to prohibit
Executive from filing a Claim, including a challenge to the validity of this
Agreement, with the Equal Employment Opportunity Commission or participating in
any investigation or proceeding conducted by the Equal Employment Opportunity
Commission; provided, further, that Executive acknowledges that he will not be
entitled to recover any monetary or other damages in connection with or as a
result of any such EEOC or state FEP agency proceeding.


10.Interpretation. This Agreement shall take effect as an instrument under seal
and shall be governed and construed in accordance with the laws of the State of
North Carolina without regard to provisions or principles thereof relating to
conflict of laws.


11.Agreement as Defense. This Agreement may be pleaded as a full and complete
defense to any subsequent action or other proceeding arising out of, relating
to, or having anything to do with any and all Claims, counterclaims, defenses or
other matters capable of










5

--------------------------------------------------------------------------------





being alleged, which are specifically released and discharged by this Agreement.
This Agreement may also be used to abate any such action or proceeding and/or as
a basis of a cross­ complaint for damages.
12.Nondisclosure of Agreement. The terms and conditions of this Agreement are
confidential. Executive agrees not to disclose the terms of this Agreement to
anyone except immediate family members and Executive's attorneys and financial
advisers. Executive further agrees to inform these people that the Agreement is
confidential and must not be disclosed to anyone else. Executive may disclose
the terms of this Agreement if required to do so by law, but Executive agrees to
notify the Company immediately if anyone seeks to require such disclosure, and
to cooperate with the Company if the Company decides to oppose such effort.
Executive agrees that disclosure by Executive in violation of this Agreement
would cause so much injury to the Company that money alone could not fully
compensate the Company and that the Company is entitled to injunctive and
equitable relief. Executive also agrees that the Company would be entitled to
recover money from Executive if this Agreement were violated.


13.Ongoing Covenants. Executive acknowledges that nothing in this Agreement
shall limit or otherwise impact Executive's continuing obligations of
confidentiality to the Company in accordance with Company policy and applicable
law, or any applicable Company policies or agreements between the Company and
Executive with respect to non-competition or non-solicitation, and Executive
covenants and agrees to abide by all such continuing obligations.


14.No Adverse Comments. For two (2) years, Executive and the Company agree not
to make, issue, release or authorize any written or oral statements, derogatory
or defamatory in nature, about the other (which in the case of the Company shall
include its affiliates or their respective products, services, directors,
officers or Executives), provided that the foregoing shall not be violated by
truthful testimony in response to legal process, normal competitive statements,
rebuttal of statements by the other or actions to enforce the party's rights.


15.Additional Terms Governing Payments. Notwithstanding anything to the contrary
herein, all payments to Executive described herein shall remain subject to the
provisions of Sections 3.4(c), (d) and (e) and Section 6.13 and 6.15 of the
Employment Agreement, which are incorporated herein by this reference.


16.Integration; Severability. The terms and conditions of this Agreement
constitute the entire agreement between Company and Executive and supersede all
previous communications, either oral or written, between the parties with
respect to the subject matter of this Agreement. No agreement or understanding
varying or extending the terms of this Agreement shall be binding upon either
party unless in writing signed by or on behalf of such party. In the event that
a court finds any portion of this Agreement unenforceable for any reason
whatsoever, Company and Executive agree that the other provisions of the
Agreement shall be deemed to be severable and will continue in full force and
effect to the fullest extent permitted by law.


EXECUTIVE ACKNOWLEDGES THE FOLLOWING: HE HAS ENTERED INTO THIS AGREEMENT
KNOWINGLY, VOLUNTARILY AND OF HIS OWN FREE WILL WITH A FULL UNDERSTANDING OF ITS
TERMS; HE HAS READ THIS




6

--------------------------------------------------------------------------------





AGREEMENT; THAT HE FULLY UNDERSTANDS ITS TERMS; THAT EXECUTIVE IS ADVISED TO
CONSULT AN ATTORNEY FOR ADVICE; THAT HE HAS THE RIGHT TO CONSULT WITH AN
ATTORNEY PRIOR TO EXECUTING THIS AGREEMENT; THAT HE HAS HAD AMPLE TIME TO
CONSIDER HIS DECISION BEFORE ENTERING INTO THE AGREEMENT. EXECUTIVE ACKNOWLEDGES
THAT HE IS SATISFIED WITH THE TERMS OF THIS AGREEMENT AND AGREES THAT THE TERMS
ARE BINDING UPON HIM.


IN WITNESS WHEREOF, the parties have executed this Agreement with effect as of
the date first above written.














[Signatures on Following Page]


7

--------------------------------------------------------------------------------





EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY THE COMPANY OF HIS ABILITY TO
TAKE ADVANTAGE OF THE CONSIDERATION PERIOD AFFORDED BY SECTION 6 ABOVE AND THAT
HE HAS THE RIGHT TO
CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS AGREEMENT.


IN WITNESS WHEREOF, the parties have executed this Agreement with effect as of
the date first above written.








/s/ Jeffrey G. Rea
Jeffrey G. Rea






STOCK BUILDING SUPPLY
HOLDINGS, INC.


By: /s/ C. Lowell Ball
Name: C. Lowell Ball
Title: Senior Vice President & General Counsel




8